DETAILED ACTION

The instant application having application No 16/777094 filed on 01/30/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 5 or 7 is incorporated into the independent claim 1.
Claim 16 would be allowable if (i) claim 2 or 5 or 7 is incorporated into the independent claim 16.
Claim 17 would be allowable if (i) claim 18 is incorporated into the independent claim 17.
    	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 8-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (U.S. 20190089472, Mar. 21, 2019) in view of Chen et al. (U.S. 20210006344, Jan. 7, 2021).

 Regarding Claim 1, Zhang discloses a processor, coupled to the transceiver, configured to receive a first signal via the shared medium comprising data a network-based time stamp, a corresponding accuracy of the network-based time stamp, and marker data(page 23, par (0209), line 1-10, a first device receive a first packet at a first device from a second device, the first device a wireless STA and the second device a wireless AP, the first packet include a first media payload, the first media payload include a first media timestamp associated with the first media payload(wherein the media payload is a marker data)); 
perform network-based synchronization with the second electronic device based on the network-based time stamp and the corresponding accuracy, to synchronize a clock of the first electronic device to a clock of the second electronic device within the corresponding accuracy (page 6, par (0058), line 1-10, the STA A is configured to capture a time of arrival (TOA) timestamp in response to receiving the data packet, Data A, from the AP, the STAA is configured to extract the TOD timestamp, from the data packet, Data A. The STAA then compare the extracted TOD timestamp, with the captured TOA timestamp, which was captured in response to receiving the data packet, Data A. By comparing the extracted TOD timestamp, with the captured TOA timestamp, the STAA is configured to determine at least one timing difference between the WLAN clock of the AP and the WLAN clock of the STA A. The STA A then thus adjust the WLAN clock of the STA A sthe WLAN clock of the STAA reduces the timing difference between the WLAN clock of the AP and the WLAN clock of the STAA(within the corresponding accuracy), the WLAN clock of the AP and the WLAN clock of the STAA are synchronized by the STA A); 
detect a frequency change of the second signal based on the marker data, wherein the frequency change of the second signal identifies a first time marker(page 23, par (0209), line 1-10, a first device receive a first packet at a first device from a second device, the first device a wireless STA and the second device a wireless AP, the first packet include a first media payload, the first media payload include a first media timestamp associated with the first media payload(wherein the media payload is a marker data)); 
determine a relative accuracy based at least on the first time marker, the marker data, the network-based time stamp, and the corresponding accuracy (page 6, par (0058), line 1-10, the STA A is configured to capture a time of arrival (TOA) timestamp in response to receiving the data packet, Data A, from the AP, the STAA is configured to extract the TOD timestamp, from the data packet, Data A. The STAA then compare the extracted TOD timestamp, with the captured TOA timestamp, which was captured in response to receiving the data packet, Data A. By comparing the extracted TOD timestamp, with the captured TOA timestamp, the STAA is configured to determine at least one timing difference between the WLAN clock of the AP and the WLAN clock of the STA A. The STA A then thus adjust the WLAN clock of the STA A sthe WLAN clock of the STAA reduces the timing difference between the WLAN clock of the AP and the WLAN clock of the STAA(within the corresponding accuracy)); 
 (page 6, par (0058), line 1-10, the STA A is configured to capture a time of arrival (TOA) timestamp in response to receiving the data packet, Data A, from the AP, the STAA is configured to extract the TOD timestamp, from the data packet, Data A. The STAA then compare the extracted TOD timestamp, with the captured TOA timestamp, which was captured in response to receiving the data packet, Data A. By comparing the extracted TOD timestamp, with the captured TOA timestamp, the STAA is configured to determine at least one timing difference between the WLAN clock of the AP and the WLAN clock of the STA A. The STA A then thus adjust the WLAN clock of the STA A sthe WLAN clock of the STAA reduces the timing (update the clock based on the accuracy)).
Zhang discloses all aspects of the claimed invention, except a first electronic device, comprising a transceiver configured to receive wireless communications over a shared medium from a second electronic device; receive a second signal at a first frequency.
Chen is the same field of invention teaches a first electronic device, comprising a transceiver configured to receive wireless communications over a shared medium from a second electronic device (page 16, par (0135), line 5-10, network and a network segment that is an electrical connection between networked devices (wherein network devices are the electrical devices) using a shared medium according to the IEEE 802.3 standards for Ethernet);
(page 15, par (0128), line 1-3, receiving clock signals that convey frequency and phase information from pPHY across the network).
Zhang and Chen are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transceiver configured to receive wireless communications over a shared medium from a second electronic device the teaching of Zhang to include the network and a network segment that is an electrical connection between networked devices the teaching of Chen because it is providing the synchronous Ethernet services in the network's path.
Regarding Claim 4, Zhang discloses all aspects of the claimed invention, except the shared medium is wave-based and wherein to detect the frequency change of the second signal, the first electronic device further comprises a phase lock loop (PLL) circuit coupled to the processor, wherein the PLL circuit performs PLL synchronization.
Chen is the same field of invention teaches the shared medium is wave-based and wherein to detect the frequency change of the second signal, the first electronic device further comprises a phase lock loop (PLL) circuit coupled to the processor, wherein the PLL circuit performs PLL synchronization (page 18, par (0147), line 1-10, bGM configures bPHY to slave mode, pGM configures pPHY to master mode, reestablishes the link connection, and pProcessor begins transmitting the primary clock signal to bGM, pGM configures pPLL (phase lock loop) to transition from the failback clock to pRCS, and bGM, bPLL synchronizes to pGM pPLL  based on the primary clock signal transmitted from pPHY over network to bPHY).
Regarding Claim 8, Zhang discloses all aspects of the claimed invention, except the first signal comprises: a WiFi signal, a radio frequency (RF) signal, an infrared (IR) frequency signal, a sound signal, or a light signal.
Chen is the same field of invention teaches the first signal comprises: a WiFi signal, a radio frequency (RF) signal, an infrared (IR) frequency signal, a sound signal, or a light signal (page 22, par (0191), line 1-10, using any appropriate medium, including, wireless, wireline, optical fiber cable, RF, etc.).
Regarding Claim 9, Zhang discloses the first signal is a different type of signal than the second signal(page 23, par (0209), line 1-10, a first device receive a first packet at a first device from a second device, the first device a wireless STA and the second device a wireless AP).
Regarding Claim 10, Zhang discloses the first signal is a same type of signal as the second signal(page 23, par (0209), line 1-10, a first device receive a first packet at a first device from a second device, the first device a wireless STA and the second device a wireless AP, the first packet include a first media payload, the first media payload include a first media timestamp associated with the first media payload(wherein the media payload is a marker data)).
Regarding Claim 11, Zhang discloses the first signal comprises a WiFi synchronization beacon signal (page 1, par (0003), line 1-10, an AP periodically broadcasts beacon frames to enable any STAs within wireless range of the AP to establish and maintain a communication link with the WLAN).
Regarding Claim 12, Zhang discloses the processor is further configured to implement a machine learning algorithm to detect the frequency change of the second signal (page 23, par (0209), line 1-10, a first device receive a first packet at a first device from a second device, the first device a wireless STA and the second device a wireless AP, the first packet include a first media payload).
Regarding Claim 13, Zhang discloses all aspects of the claimed invention, except the machine learning algorithm comprises a convolutional neural network (CNN) or long short-term memory network (LSTM).
Chen is the same field of invention teaches the machine learning algorithm comprises a convolutional neural network (CNN) or long short-term memory network (LSTM)  (page 16, par (0133), line 1-5, follow the same or different selection algorithms, e.g., BMCA, as specified in Institute of Electrical and Electronic Engineers (IEEE) 1588-2008 and in IEEE 802., IAS, or by using other selection techniques).
Regarding Claim 14, Zhang discloses the processor is configured to use a subsequent frequency change as a heartbeat for the clock of the first electronic device(page 23, par (0209), line 1-10, a first device receive a first packet at a first device from a second device, the first device a wireless STA and the second device a wireless AP, the first packet include a first media payload, the first media payload include a first media timestamp associated with the first media payload(wherein the media payload is a marker data)).
Regarding Claim 15, Zhang discloses all aspects of the claimed invention, except the processor is configured to use network time protocol (NTP), hypertext transfer protocol (HTTP), or a proprietary protocol to receive the wireless communications.
Chen is the same field of invention teaches the processor is configured to use network time protocol (NTP), hypertext transfer protocol (HTTP), or a proprietary protocol to receive the wireless communications (page 12, par (0105), line 1-5, the web server run a variety of server applications, including SIP (Session Initiation Protocol) servers, HTTP(s) servers, FTP servers, CGI servers, database servers, Java® servers, and the like).
Regarding Claim 16, Zhang discloses a first signal comprising data a network-based time stamp, a corresponding accuracy of the network-based time stamp, and marker data(page 23, par (0209), line 1-10, a first device receive a first packet at a first device from a second device, the first device a wireless STA and the second device a wireless AP, the first packet include a first media payload, the first media payload include a first media timestamp associated with the first media payload(wherein the media payload is a marker data));
 performing network-based synchronization with the second electronic device based on the network-based time stamp and the corresponding accuracy, to (page 6, par (0058), line 1-10, the STA A is configured to capture a time of arrival (TOA) timestamp in response to receiving the data packet, Data A, from the AP, the STAA is configured to extract the TOD timestamp, from the data packet, Data A. The STAA then compare the extracted TOD timestamp, with the captured TOA timestamp, which was captured in response to receiving the data packet, Data A. By comparing the extracted TOD timestamp, with the captured TOA timestamp, the STAA is configured to determine at least one timing difference between the WLAN clock of the AP and the WLAN clock of the STA A. The STA A then thus adjust the WLAN clock of the STA A sthe WLAN clock of the STAA reduces the timing difference between the WLAN clock of the AP and the WLAN clock of the STAA(within the corresponding accuracy), the WLAN clock of the AP and the WLAN clock of the STAA are synchronized by the STA A);
detecting a frequency change of the second signal based on the marker data, wherein the frequency change of the second signal identifies a time marker(page 23, par (0209), line 1-10, a first device receive a first packet at a first device from a second device, the first device a wireless STA and the second device a wireless AP, the first packet include a first media payload, the first media payload include a first media timestamp associated with the first media payload(wherein the media payload is a marker data)); 
determining a relative accuracy based at least on the first time marker, the marker data, the network-based time stamp, and the corresponding accuracy (page 6, par (0058), line 1-10, the STA A is configured to capture a time of arrival (TOA) timestamp in response to receiving the data packet, Data A, from the AP, the STAA is configured to extract the TOD timestamp, from the data packet, Data A. The STAA then compare the extracted TOD timestamp, with the captured TOA timestamp, which was captured in response to receiving the data packet, Data A. By comparing the extracted TOD timestamp, with the captured TOA timestamp, the STAA is configured to determine at least one timing difference between the WLAN clock of the AP and the WLAN clock of the STA A. The STA A then thus adjust the WLAN clock of the STA A sthe WLAN clock of the STAA reduces the timing difference between the WLAN clock of the AP and the WLAN clock of the STAA(within the corresponding accuracy)); and updating the clock of the first electronic device based at least on the relative accuracy(page 6, par (0058), line 1-10, the STA A is configured to capture a time of arrival (TOA) timestamp in response to receiving the data packet, Data A, from the AP, the STAA is configured to extract the TOD timestamp, from the data packet, Data A. The STAA then compare the extracted TOD timestamp, with the captured TOA timestamp, which was captured in response to receiving the data packet, Data A. By comparing the extracted TOD timestamp, with the captured TOA timestamp, the STAA is configured to determine at least one timing difference between the WLAN clock of the AP and the WLAN clock of the STA A. The STA A then thus adjust the WLAN clock of the STA A sthe WLAN clock of the STAA reduces the timing (update the clock based on the accuracy)).
a first electronic device, comprising receiving from a second electronic device, receiving a second signal at a first frequency.
Chen is the same field of invention teaches a first electronic device, comprising receiving from a second electronic device(page 16, par (0135), line 5-10, network and a network segment that is an electrical connection between networked devices (wherein network devices are the electrical devices) using a shared medium according to the IEEE 802.3 standards for Ethernet), receiving a second signal at a first frequency(page 15, par (0128), line 1-3, receiving clock signals that convey frequency and phase information from pPHY across the network).
Zhang and Chen are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transceiver configured to receive wireless communications over a shared medium from a second electronic device the teaching of Zhang to include the network and a network segment that is an electrical connection between networked devices the teaching of Chen because it is providing the synchronous Ethernet services in the network's path.
Regarding Claim 17, Zhang discloses the processor to perform operations, the operations comprising transmitting a first signal over a shared medium, wherein the first signal comprises network synchronization data and marker data(page 23, par (0209), line 1-10, a first device receive a first packet at a first device from a second device, the first device a wireless STA and the second device a wireless AP, the first packet include a first media payload, the first media payload include a first media timestamp associated with the first media payload(wherein the media payload is a marker data));
performing network-based synchronization with a second electronic device, wherein a clock of the second electronic device is updated based on the network synchronization data (page 6, par (0058), line 1-10, the STA A is configured to capture a time of arrival (TOA) timestamp in response to receiving the data packet, Data A, from the AP, the STAA is configured to extract the TOD timestamp, from the data packet, Data A. The STAA then compare the extracted TOD timestamp, with the captured TOA timestamp, which was captured in response to receiving the data packet, Data A. By comparing the extracted TOD timestamp, with the captured TOA timestamp, the STAA is configured to determine at least one timing difference between the WLAN clock of the AP and the WLAN clock of the STA A. The STA A then thus adjust the WLAN clock of the STA As the WLAN clock of the STAA reduces the timing difference between the WLAN clock of the AP and the WLAN clock of the STAA(within the corresponding accuracy), the WLAN clock of the AP and the WLAN clock of the STAA are synchronized by the STA A); 
determining that the marker data is satisfied at a time marker (page 23, par (0209), line 1-10, a first device receive a first packet at a first device from a second device, the first device a wireless STA and the second device a wireless AP, the first packet include a first media payload, the first media payload include a first media timestamp associated with the first media payload (wherein the media payload is a marker data)); 
and based on the determination, transmitting the second signal on an excited frequency, where the excited frequency is different than the base frequency, wherein the second electronic device detects a frequency change of the second signal(page 23, par (0209), line 1-10, a first device receive a first packet at a first device from a second device, the first device a wireless STA and the second device a wireless AP, the first packet include a first media payload, the first media payload include a first media timestamp associated with the first media payload(wherein the media payload is a marker data)), and updates the clock of the second electronic device based on the time marker, the network synchronization data, and the marker data(page 6, par (0058), line 1-10, the STA A is configured to capture a time of arrival (TOA) timestamp in response to receiving the data packet, Data A, from the AP, the STAA is configured to extract the TOD timestamp, from the data packet, Data A. The STAA then compare the extracted TOD timestamp, with the captured TOA timestamp, which was captured in response to receiving the data packet, Data A. By comparing the extracted TOD timestamp, with the captured TOA timestamp, the STAA is configured to determine at least one timing difference between the WLAN clock of the AP and the WLAN clock of the STA A. The STA A then thus adjust the WLAN clock of the STA A sthe WLAN clock of the STAA reduces the timing (update the clock based on the accuracy)).
Zhang discloses all aspects of the claimed invention, except a first electronic device, transmitting a second signal on a base frequency.
(page 16, par (0135), line 5-10, network and a network segment that is an electrical connection between networked devices (wherein network devices are the electrical devices) using a shared medium according to the IEEE 802.3 standards for Ethernet), transmitting a second signal on a base frequency(page 15, par (0128), line 1-3, receiving clock signals that convey frequency and phase information from pPHY across the network).
Zhang and Chen are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transceiver configured to receive wireless communications over a shared medium from a second electronic device the teaching of Zhang to include the network and a network segment that is an electrical connection between networked devices the teaching of Chen because it is providing the synchronous Ethernet services in the network's path.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
McKenzie (US 20210112106, Apr. 15, 2021) teaches System and Method for Synchronizing Networked Rendering Devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464